Citation Nr: 1144585	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO.  08-26 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel







INTRODUCTION

The Veteran had active service from May 1974 to September 1974 and from January 1976 to June 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 


REMAND

The Veteran contends that service connection is warranted for a back disability because it began in service in January 1978.  Specifically, he stated that he reported to sick call for lumbo sacral strain in March 1978, reinjured himself by improperly lifting a mortar tube, and in May 1978 was involved in a car accident that resulted in a compression fracture.

In response to his claim, the Veteran was afforded a VA examination in September 2007 in which the examiner diagnosed post-laminectomy syndrome and opined, "pain is the primary limiting factor and is not as likely as not, secondary to his injuries while in military service."  The VA examiner appeared to base this opinion on absence of treatment.  Therefore, the rationale is inadequate because it is symptoms, not treatment, which are the essence of any evidence of continuity of symptomatology.  Savage v. Gober, 10 Vet App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  

Moreover, in a November 2011 appellant's brief, the Veteran's representative asserts that Social Security Administration (SSA) and Workmen's Compensation records are outstanding.  Although the claims file contains some Employee Health Services records, there is no indication that the RO has sought to obtain copies of SSA records or Workmen's Compensation records.  The United States Court of Appeals for Veterans Claims has consistently held that where VA has notice that the veteran is receiving benefits from the SSA and that records from that Administration may be relevant, VA has a duty to acquire a copy of the decision granting SSA benefits and the medical documents relied upon by the SSA.  See Baker v. West, 11 Vet. App. 163 (1998).  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding medical records pertaining to treatment or examination of the claimed back disability; SSA records; and Worker's Compensation records.

2.  Then, the Veteran should be afforded an examination by a physician with appropriate expertise to determine the nature and etiology of his claimed back disability.  The claims folder must be made available to and reviewed by the examiner.  Any indicated studies should be performed. 

Based on the examination results and the review of the claims folder, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the Veteran's claimed back disability is etiologically related to his active service, to include the aforementioned reported in-service injuries.  The rationale for each opinion expressed must also be provided. 

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should adjudicate the issue on appeal in light of all pertinent evidence and legal authority.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to him and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


